In re Miller, Robert C.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th *182Judicial District Court Div. A, No. 1 — 97— 656.
Denied; stay vacated. With respect to funding for expert and investigative assistance, relator may apply directly to the Louisiana Indigent Defense Assistance Board and the Capital Post Conviction Project of Louisiana under current rules governing representation of capital inmates in post-conviction proceedings by pro bono counsel. See La. Admin. Code 22:XV:201, et seq; State ex rel. Williams v. State, 04-0575 (La.1/12/07), 946 So.2d 172.